                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

DONALD RAY HOBGOOD, JR.,                          )
                                                  )        Case Nos. 4:20-cv-1, 4:17-cr-15
          Petitioner,                             )
                                                  )        Judge Travis R. McDonough
v.                                                )
                                                  )        Magistrate Judge Susan K. Lee
UNITED STATES OF AMERICA,                         )
                                                  )
          Respondent.                             )


                                   MEMORANDUM OPINION


          Before the Court is Petitioner Donald Ray Hobgood, Jr.’s pro se motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 1, in Case No. 4:20-cv-1; Doc.

98, in Case No. 4:17-cr-15). For the following reasons, the Court will DENY Petitioner’s § 2255

motion.

     I.      BACKGROUND

          On January 31, 2018, a jury found Petitioner guilty of possession of a firearm by a

convicted felon on January 20, 2017 (Superseding Count One), possession of a firearm or

ammunition by a convicted felon on February 15, 2017 (Superseding Count Two), and

possession of ammunition by a convicted felon on February 15, 2017 (Superseding Count

Three), in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Docs. 20, 66, in Case No. 4:17-cr-

15.) On July 13, 2018, the Court sentenced Petitioner to eighty-six months’ imprisonment and

three years of supervised release on each of Counts One and Three, to be served concurrently.1




1
  The Court vacated Superseding Count Two, in accordance with the Government’s
recommendation, because Superseding Counts One and Two involved the same firearm. (Docs.
(Docs. 93, 94, in Case No. 4:17-cr-15.) The Court entered judgment on July 23, 2018. (Doc. 94,

in Case No. 4:17-cr-15.) Petitioner did not appeal or move for an extension of time to file an

appeal. (See Doc. 1, at 1, in Case No. 4:20-cv-1.)

         Petitioner filed the instant § 2255 motion on January 2, 2020. (See Doc. 1-1, in Case No.

4:20-cv-1 (date stamped on envelope)); Houston v. Lack, 487 U.S. 266, 270 (1988) (noting that a

petitioner is deemed to have filed his motion on the day he “presented it to prison authorities”).

In his motion, Petitioner asserts that his convictions must be vacated because: (1) he is “actually

innocent” in light of Rehaif v. United States, 139 S. Ct. 2191 (2019), because the Court did not

instruct the jury that knowledge of his status as a felon was a required element of his offenses;

and (2) his trial counsel was constitutionally ineffective, under Lafler v. Cooper, 566 U.S. 156

(2012), due to his incorrect advice about the consequences of pleading guilty, and that this

incorrect advice caused him to proceed to trial rather than plead guilty. (See Doc. 1, at 4–5.)

Petitioner’s motion is now ripe for the Court’s review.

   II.      STANDARD OF REVIEW

         To obtain relief under § 2255, a petitioner must demonstrate: “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).


93, 94, in Case No. 4:17-cr-15; see Doc. 83, at 1, in Case No. 4:17-cr-15 (Government’s
sentencing memorandum citing United States v. Throneburg, 921 F.2d 654, 657 (6th Cir. 1990)).


                                                 2
       Section 2255(f) places a one-year period of limitation on all petitions for collateral relief

under § 2255, which runs from the latest of: (1) the date on which the judgment of conviction

becomes final; (2) the date on which the impediment to making a motion created by

governmental action in violation of the Constitution or laws of the United States is removed, if

the movant was prevented from making a motion by such governmental action; (3) the date on

which the right asserted was initially recognized by the Supreme Court, if that right has been

newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

review; or (4) the date on which the facts supporting the claim or claims presented could have

been discovered through the exercise of due diligence. 28 U.S.C. § 2255(f).

       In ruling on a § 2255 petition, the Court must also determine whether an evidentiary

hearing is necessary. “An evidentiary hearing is required unless the record conclusively shows

that the petitioner is entitled to no relief.” Martin v. United States, 889 F.3d 827, 832 (6th Cir.

2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012)); see also 28 U.S.C.

§ 2255(b). “The burden for establishing entitlement to an evidentiary hearing is relatively light,

and where there is a factual dispute, the habeas court must hold an evidentiary hearing to

determine the truth of the petitioner’s claims.” Martin, 889 F.3d at 832 (quoting Turner v.

United States, 183 F.3d 474, 477 (6th Cir. 1999)) (internal quotation marks omitted). While a

petitioner’s “mere assertion of innocence” does not entitle him to an evidentiary hearing, the

district court cannot forego an evidentiary hearing unless “the petitioner’s allegations cannot be

accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Id. When petitioner’s factual narrative of the events

is not contradicted by the record and not inherently incredible and the government offers nothing

more than contrary representations, the petitioner is entitled to an evidentiary hearing. Id.




                                                 3
   III.      ANALYSIS

          Petitioner’s § 2255 motion is untimely with respect to both claims. With respect to his

Rehaif claim, Petitioner attempts to rely upon § 2255(f)(3) to render his motion timely. Section

2255(f)(3) allows a petitioner to file his motion within one year of the “the date on which the

right asserted was initially recognized by the Supreme Court,” but only “if that right has been

newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

review.” 28 U.S.C. § 2255(f)(3). But the Supreme Court has not made Rehaif retroactively

applicable on collateral review. See, e.g., United States v. Clegg, No. 3:14-CR-122, 2019 WL

5307349, at *2 (S.D. Ohio Oct. 21, 2019), report and recommendation adopted, No. 3:14-CR-

122, 2019 WL 5962688 (S.D. Ohio Nov. 13, 2019). Therefore, § 2255(f)(3) does not apply to

extend Petitioner’s one-year limitation period. Because neither § 2255(f)(2) nor 2255(f)(4)

applies in this case, § 2255(f)(1) provides the applicable limitation period.

          Pursuant to § 2255(f)(1), Petitioner needed to file a § 2255 motion asserting his claims

within one year of the date on which his judgment of conviction became final. 28 U.S.C.

§ 2255(f)(1). Because Petitioner did not appeal, his conviction became final on July 27, 2018,

fourteen days after the Court entered judgment (see Doc. 94, in Case No. 4:17-cr-15), when his

window to file a notice of appeal closed. See Fed. R. App. P. 4(b)(1)(A)(ii); see, e.g., Sanchez-

Castellano v. United States, 358 F.3d 424, 425–26 (6th Cir. 2004). Petitioner filed the instant

motion more than a year afterwards, on January 2, 2020. (Doc. 1-1, in Case No. 4:20-cv-1.)

Thus, Petitioner’s motion is barred as untimely, and the Court need not reach the merits.

   IV.       CONCLUSION

          The record before the Court conclusively shows that Petitioner is not entitled to relief.

Accordingly, an evidentiary hearing is unnecessary. See Martin, 889 F.3d at 832. Because it is




                                                   4
untimely, Petitioner’s § 2255 motion (Doc. 1, in Case No. 4:20-cv-1; Doc. 98, in Case No. 4:17-

cr-15) is DENIED, and this action will be DISMISSED WITH PREJUDICE.

       Should Petitioner give timely notice of an appeal from this order, such notice will be

treated as an application for a certificate of appealability, which is DENIED because he has

failed to make a substantial showing of the denial of a constitutional right or to present a

question of some substance about which reasonable jurists could differ. See 28 U.S.C.

§ 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally,

the Court has reviewed this case pursuant to Rule 24 of the Federal Rules of Appellate Procedure

and hereby CERTIFIES that any appeal from this action would not be taken in good faith and

would be totally frivolous. Therefore, any application by Petitioner for leave to proceed in forma

pauperis on appeal is DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 5
